935 F.2d 269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John E. DAVIDSON, individually and on behalf of a class ofpersons similarly situated, Local No. 3 International GuardsUnion of America, as collective bargaining representative,Plaintiffs-Appellants,v.MARTIN MARIETTA ENERGY SYSTEMS, INCORPORATED, Defendant-Appellant.
No. 90-6460.
United States Court of Appeals, Sixth Circuit.
June 10, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs, a class of present and former security inspectors employed by defendant Martin Marietta Energy Systems, Inc., appeal the district court's grant of summary judgment in favor of defendant, under Fed.R.Civ.P. 56, in this action for alleged negligence in failing to timely implement certain federal regulations, and for breach of contract in refusing to arbitrate the dispute under the collective bargaining agreement.1


2
Having carefully considered the arguments of counsel, and the record and the briefs filed by the parties, we are unable to say that the district court erred in granting summary judgment in favor of the defendant.  Further, because the district court's September 24, 1990 opinion adequately resolves the issues raised on appeal, the issuance of a written opinion by this court would serve no useful purpose.  Accordingly, the district court's grant of summary judgment in favor of defendant is AFFIRMED for those reasons stated in the district court's September 24, 1990 opinion.



1
 In addition, plaintiffs now assert for the first time on appeal that defendant should also be held liable on a theory of negligent or intentional misrepresentation.  " 'It is this Court's inveterate rule not to reverse on grounds not raised in the district court.' "    Bailey v. Chattem, Inc., 684 F.2d 386, 391 (6th Cir.1982) (quoting United States v. McDowell Contractors, Inc., 668 F.2d 256, 257 (6th Cir. therefore, do not consider plaintiffs' misrepresentation claims on appeal